WIGGINTON, Judge.
We affirm the deputy commissioner’s decision that funeral benefits under the Workers’ Compensation Act are subject to apportionment under section 440.02(18), Florida Statutes (1975).
However, after finding the claimant’s death was ten percent attributable to a work-related injury, the deputy awarded “ten percent of the maximum of $1,000.00 for payment of funeral expenses.” Because section 440.16(1), Florida Statutes (1975) provides for an award of “[ajctual funeral expenses not to exceed $1,000,” the deputy should have awarded ten percent of the actual funeral expenses, the award not to exceed $1,000. This amount should be determined and paid without the need for further intervention by the deputy.
The deputy commissioner’s order is modified accordingly and, as modified, it is affirmed.
JOANOS and THOMPSON, JJ., concur.